Citation Nr: 1507083	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic stroke, claimed as secondary to herbicide and/or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and M.D.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  There is no evidence of ischemic stroke during service or for many years thereafter.  

2.  The Veteran served aboard the USS MIDWAY (CVA-41) which was in the official waters of the Republic of Vietnam at various times during his period of service.  

3.  The Veteran did not have "service in the Republic of Vietnam" as contemplated by VA regulations and he was not otherwise exposed to herbicides during active military service.  

4.  The preponderance of the evidence is against finding that currently diagnosed ischemic stroke is related to active service or events therein, to include claimed herbicide and/or asbestos exposure.  



CONCLUSION OF LAW

Ischemic stroke was not incurred in or aggravated during active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2012, prior to the rating decision in question, 
VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical center records, and identified and available private medical records.  

At the hearing, the representative requested a VA examination to determine whether the Veteran's stroke was related to Agent Orange exposure.  The representative argued that there was competent evidence of current disability and evidence indicating an association with service.  As discussed below, the Board concedes evidence of current disability and acknowledges that the record contains a medical statement suggesting a possible relationship to Agent Orange.  The Veteran, however, is not presumed to have been exposed to herbicides and the Board does not find evidence of direct exposure.  While the RO conceded evidence of asbestos exposure, there is no competent evidence suggesting a relationship between such exposure and current disability.  On review, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran had the opportunity to provide testimony and argument at the videoconference hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

In February 2012, the RO denied service connection for ischemic stroke to include residual memory loss and balance including as a result of exposure to herbicides and asbestos.  Following the receipt of additional evidence, in March 2012, the RO confirmed and continued the denial of service connection for ischemic stroke.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be presumed for certain chronic diseases, including brain hemorrhage, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2012). 

Medical evidence shows that the Veteran had a stroke in August 2000 with a subsequent stroke in 2007.  

Service treatment records are negative for complaints or findings related to stroke and there is no evidence of a brain hemorrhage within one year following discharge from service.  The Veteran does not contend that his disability manifested during service.  Rather, he asserts that his strokes are related to in-service Agent Orange and/or asbestos exposure.  

In various statements and at the hearing, he reported that he was exposed to Agent Orange as a plane captain on the USS MIDWAY.  Specifically, that he washed planes without any protective gear and that the planes were covered with a sticky orange substance.  In his March 2013 VA Form 9, he argued that they were just off the coast of Vietnam and on a clear day could see the land mass.  He stated that after washing the planes he would have what he thought was the Agent Orange film on his uniform and exposed skin.  He argued that in working with the aircraft he had just has much herbicide exposure as if he was in-country or perhaps more since he literally had to handle the herbicide to get it off of the aircraft.  

At the outset, the Board notes that while ischemic heart disease is a disease presumptively associated with herbicide exposure, the Veteran's claimed ischemic stroke is not.  The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) at Note (2).

Notwithstanding, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In his initial VA Form 21-526 received in March 2011, the Veteran denied Agent Orange or asbestos exposure.  In a subsequent VA Form 21-526, received in August 2011, he reported exposure to both Agent Orange and asbestos.  

Review of service records shows that the Veteran was in the Navy and was assigned to a fighter squadron that served aboard an aircraft carrier, the USS MIDWAY.  VA asked the service department to verify Vietnam service.  The response received indicates that they were unable to determine whether or not the Veteran served in Vietnam.  The Veteran's squadron was credited with service in the official waters of Vietnam on multiple occasions during the period from July 1971 to November 1972, but the service record did not provide any conclusive proof of in-country service.  

On review, there is no indication that the referenced carrier docked on the shores or piers of Vietnam or that it operated on inland waterways, and the USS MIDWAY is not listed as a ship associated with exposure to herbicide agents.  See M21-1MR, IV.ii.2.C.10.k (Considering Claims Based on Service Aboard Ships Offshore the Republic of Vietnam); Agent Orange: Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  The Veteran testified that he was not "boots on the ground" and did not set foot on the land mass of Vietnam.  

As set forth, the Veteran claims exposure to Agent Orange based on having to wash airplanes which he believes were covered with herbicides.  The Veteran is competent to report washing and working on airplanes and his reports appear consistent with the circumstances of his service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding events capable of lay observation).  

Per Veterans Benefits Administration Training Letter 10-06 (Sept. 9, 2010), claims based on statements that exposure occurred because the Veteran was near aircraft that flew over Vietnam do not qualify for the presumption of exposure.  Additionally, the Joint Services Records Research Center (JSRRC) cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV.ii.2.C.10.m.

In summary, the Veteran did not serve in the Republic of Vietnam as contemplated by the applicable regulation governing entitlement to service connection on a presumptive basis due to herbicide exposure in the Republic of Vietnam.  Although the Veteran served in the waters offshore, the conditions of his service did not involve duty or visitation on the land mass of the Republic of Vietnam, or in the brown waters of the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Evidence of record is also against finding that he was otherwise exposed to herbicides while serving on an aircraft carrier.  

The claims folder contains a VA Form 21-4142, Authorization and Consent to Release Information to VA, which was received in January 2012.  The authorization reportedly contains a statement from the Veteran's VA physician, Dr. M.A., which indicates that the Veteran's stroke "could be related to exposure of Agent Orange."  

The Board acknowledges that the statement is not signed, but the Veteran provided testimony that the doctor verbally told him this and the Board will accept the statement as being from the VA physician.  On review, however, the Board does not find the statement probative.  It is speculative in nature and includes no rationale.  Additionally, it is based on an inaccurate factual premise that the Veteran was exposed to Agent Orange.  As discussed above, this is not established.  

In the February 2012 rating decision, the RO conceded that the Veteran's likelihood of asbestos exposure was highly probable.  At the hearing, the Veteran indicated that he wanted the Board to consider this as an alternate theory.  

On review, the record does not contain competent evidence indicating a relationship between current disability and in-service asbestos exposure.  The Board acknowledges the Veteran's contentions, but notes there is no indication that he has any medical training in evaluating and determining causal connections for stroke.  His unsubstantiated lay assertions are not sufficient to establish a nexus to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for ischemic stroke, claimed as secondary to herbicide and/or asbestos exposure, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


